Citation Nr: 0517249	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for service-connected disc hernia at L4-5 with right-sided 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1996 to May 2000.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied an increased rating in excess of 40 
percent for service-connected disc hernia at L4-5 with right-
sided radiculopathy.


FINDING OF FACT

The veteran's service-connected disc hernia at L4-5 with 
right-sided radiculopathy is currently manifested by lower 
back pain with prolonged standing or walking, and exacerbated 
by jogging or heavy lifting; with tingling in the back and 
lower right extremity; with occasional radiating lightning 
pain down the right thigh; with flare-up pain at 7/10, which 
occur up to twice a month and last up to 2-3 days that 
requires rest or therapy treatment; with normal lumbar 
lordosis; with lumbar paravertebral muscles that show no 
spasm to palpation whether he is standing or lying down; with 
no spinal stenosis; with no bowel or bladder impairment; with 
intact nerve roots; and with limitation of flexion of 55 
degrees with pain at the end range, extension of 20 degrees 
with pain at the end range, side bending of 25 degrees to the 
right, and 20 degrees to the left.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
disc hernia at L4-5 with right-sided radiculopathy have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.40, 4.71a, Diagnostic Code 
5293 (2002), Diagnostic Code 5293 (2003), Diagnostic Code 
5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In an April 2002 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to his increased rating claim. Specifically, the 
RO informed the veteran that to establish entitlement, he 
will need to obtain evidence such as VA medical or other 
private treatment records to show that his service-connected 
condition has grown worse or more disabling, and that 
symptoms and findings show that he meets the criteria for a 
higher evaluation.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its April 2002 
letter, the RO informed the veteran that it would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim. Such evidence would include medical 
records, employment records, records from other federal 
agencies, and any other records it receives notice of. VA 
would also assist him by providing a medical examination or 
medical opinion if found necessary. 
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the April 2002 
letter, the RO instructed the veteran to submit any treatment 
reports or statements from physicians who may have treated 
him. The RO also instructed the veteran to provide 
information about any person or agency who may have 
additional evidence, and provided him VA Form 21-4142 to 
complete regarding such treatment.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the April 2002 letter, the 
RO instructed the veteran to send in the requested 
information and evidence promptly, within a designated period 
of time. 

Throughout the adjudication process and in the April 2002 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. In view of the development that has 
been undertaken in this claim, further development is not 
needed to comply with VCAA. The appellant has been informed 
of the information and evidence needed to substantiate his 
claim, and he has been made aware of how VA would assist him 
in obtaining evidence and information. He has not identified 
any additional, relevant evidence that has not been requested 
or obtained. For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim. In short, the requirements 
under the VCAA have been met. Accordingly, there is no 
potential prejudice to the veteran for failure to develop the 
claim. Therefore, the Board will proceed to consider the 
merits of the appeal.


Factual Background

Chicago, Illinois VA Medical Center conducted an orthopedic 
examination of the veteran in February 2001. The veteran 
complained of lower back pain with prolonged standing or 
walking. He also complained of numbness on the plantar aspect 
of the right foot one time per day that will last twenty 
minutes. On physical examination, the veteran walked easily 
without difficulty, standing with a normal lumbar lordosis. 
The lumbar paravertebral muscles showed no spasm to palpation 
whether he is erect or prone. The veteran noted pain on 
flexing the lumbar spine to 60 degrees and would not flex it 
any further because of pain, actively resisting any further 
flexion. The lumbar spine laterally bended 30 degrees in each 
direction and extended 30 degrees. There was noted mild pain 
at full lateral bending to the right of 30 degrees and no 
pain with lateral bending to the left on extension. There was 
weakness of a mild degree noted in the lower back area, but 
there was no lack of coordination. Straight leg raising was 
negative bilaterally and reflexes in the lower extremities 
were positive and equal with no motor weakness. X-rays were 
within normal limits except for a noted congenital anomaly of 
the fifth lumbar vertebrae. The hip and leg examination 
revealed no disability separate and apart from the lumbar 
disc hernia. The examiner noted a history of herniated lumbar 
disc, however it was not confirmed by repeated MRI.

The veteran received physical therapy treatment at the 
Sepulveda, California VA Medical Center during 2000 and 2001. 
An April 2001 note indicated continued pain in the lower back 
with pain down the right leg. The veteran denied any lower 
extremity weakness or bowel bladder incontinence. A June 2001 
progress note indicated that positive findings were 
essentially limited to the lumbosacral disc space where there 
is a central and bilateral paracentral small protrusion which 
impinges upon the anterior aspect of the dural sac, but it 
was noted that it did not cause any significant spinal 
stenosis. All of the exiting nerve roots were intact. An 
August 2001 progress note described the lower back pain as a 
dull ache, usually exacerbated by jogging or heavy lifting, 
which the veteran has to do for his job. The veteran has the 
pain up to two times per month for up to 2-4 days. There were 
no backward bending changes. He also complained of a 
radiating lightning pain down the lateral aspect of the right 
thigh that runs medially to the big toe. The lightning pain 
was indicated to be more distressing than the back pain.

Hines VA conducted a spine examination in May 2002. The 
veteran complained of tingling in the lower back down to the 
right great toe with some intermittent dragging of the leg. 
The veteran also complained of flare-ups that occurred twice 
a month, which could last up to an hour. When flare-ups 
occurred, the veteran would need to sit or lie down. There 
was also pain with prolonged standing and sudden twisting, 
rapid walking, and fast movements. Pain relief was obtained 
with swimming and whirlpool treatment. The veteran wore a 
back support brace in his job as a chef. He reported that he 
was no longer able to run or play sports and found it 
necessary to slow the pace of walking to prevent severe pain. 
Examination showed side bending of 0-20 degrees with pain at 
the end of range to right. Forward flexion showed 0-80 
degrees without pain. Extension was 0-20 degrees with pain at 
end range. The diagnosis was chronic low back pain and right 
L4-5 herniated nucleus pulposus with radiculopathy.

In January 2003, the veteran stated that exercises and 
treatment through VA was not offering him much relief for his 
back condition. He expressed difficulty in playing with his 
children.

Hines VA conducted another examination in January 2003. The 
veteran complained of pain in the lower back with shock type 
sensations that travel down the inside of the right thigh and 
into the first three right toes, with pain rated at 4/10. The 
veteran complained of no stiffness, but indicated the pain 
was constant, with a numb and tingling quality, and the legs 
felt weak and knees buckled. Flare-ups were indicated to be 
7/10 and occurred once a month and could last up to 2-3 days. 
The back was noted be painful when bended or moved and motion 
was limited. The veteran indicated that he could walk for 20 
minutes with no falls or unsteadiness. However, when the pain 
was bad, his wife needed to bathe and dress him. His wife 
generally assisted with his activities of daily living. The 
veteran indicated that he had difficulty standing on his feet 
all day, but used no assistive device. On examination, 
forward flexion was 0-55 degrees with pain at the end range; 
extension was 0-20 degrees with pain at the end range; and 
side bending of 0-25 degrees to the right, and 0-20 degrees 
of the left with pain greater than the left at the end range. 
There was no additional limitation of motion due to pain, 
fatigue, or weakness during flare-ups. There were no bladder 
complaints. There was no noted spasm or tenderness, aside 
from mild weakness in the right great toe extensor. There was 
a flattening of the lordotic curve in terms of posture, but 
the musculature was within normal limits. The diagnosis was 
L-5 right sided radiculopathy secondary to herniated nucleus 
pulposus and chronic low back pain.

The veteran received treatment at Hines VA during 2002 and 
2003. Progress notes indicated continued complaints of lower 
back pain with radiation of pain into the lower right 
extremity. There was indication of some diminished sensation 
in the right great toe, however the veteran was able to heel 
and toe walk and there was no evidence of paralysis. In April 
2003 vertebral bodies were noted to be normal in height and 
signal. There was noted mild to moderate posterior disc 
bulging with associated mild to moderate posterior central 
disc herniation with some anterior epidural caudad extension 
of disc fragment. However, an EMG indicated the impression 
that electro-physiologically, there was no evidence of right 
L-4-5, L5-S1 radiculopathy. 

In September 2003, pain was noted to be 3-8/10. Back flexion 
was 70 degrees with mild back pain and extension of 10 
degrees with some back pain. There was no evidence of 
vertebral canal or foraminal stenosis.

In November 2003, it was noted that the veteran had an ESI 
procedure a week prior. He reported that his leg symptoms had 
resolved. He indicated that he still had some back pain but 
overall, it was much better. There were no backward bending 
complaints.


Law and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004). 
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. (2004). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to the history of the service-connected 
disability. Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present (current rating period) level 
of disability is the most relevant and of primary concern. 
Although the recorded history is for consideration in order 
to make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability. 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Accordingly, when the claimant 
presents subjective complaints of continuous joint pain, 
medical determinations should be made regarding whether the 
affected joints exhibit pain on use, weakened movement, 
excess fatigability, incoordination, or any other disabling 
symptoms. Specifically, a medical opinion should be presented 
addressing the question of whether pain could significantly 
limit functional ability during flare-ups or when the joint 
is used repeatedly over a period of time. These 
determinations should, if feasible, be portrayed in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups beyond that clinically demonstrated.
The veteran's service-connected disc hernia at L4-5 with 
right-sided radiculopathy was rated 40 percent disabling in 
July 2002 under the 2002 provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002). The rating disability was 
continued in a later March 2003 Rating Decision, after 
consideration of some amended changes in the code. The Board 
will consider whether an increased rating can be granted 
under this diagnostic code, as well as consider any other 
potentially applicable diagnostic codes.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002). Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome. The regulations 
pertaining to disabilities of the spine were revised again in 
July 2004 to address inadvertently omitted text that 
previously appeared in the table of the proposed rule 
published in the Federal Register on September 4, 2002 (67 
Fed. Reg. 56509-56516). The amendment corrected the omission 
by reinserting the two missing notes (pertaining to 
Diagnostic Code 5243) into the table, and was made effective 
September 26, 2003. 69 Fed. Reg. 32449-32450 (June 10, 2004). 

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether a particular new statute or new 
regulation may be applied to a pending case, it must first be 
determined whether the statute or regulation itself addresses 
that issue. If the statute or regulation is silent, it must 
be determined whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects. Generally, if applying the new provision 
would produce such retroactive effects, the new provision 
should not apply the new provision to the claim.  If applying 
the new provision would not produce retroactive effects, the 
new provision must be applied. Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects. Generally, a statute or regulation would 
have a disfavored retroactive effect if it attaches new legal 
consequences to events completed before its enactment or 
extinguishes rights that previously accrued.  Most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation took 
effect.

In determining whether the veteran is entitled to a rating in 
excess of 40 percent for the time period on and after the 
date of claim, the Board must consider (1) whether an 
increased rating is warranted under the "old" criteria at 
any time on or after the date of claim; (2) whether an 
increased rating is warranted under the "new" criteria for 
intervertebral disc syndrome at any time on or after 
September 23, 2002; and (3) whether an increased rating is 
warranted under the "new" criteria for other disabilities 
of the thoracolumbar spine at any time on or after September 
26, 2003.  

First, with respect to the application of the "old" 
criteria, the Board notes that the currently assigned 
40 percent evaluation is the maximum rating available under 
former Diagnostic Codes 5292 and 5295 (pertaining to 
limitation of motion in the lumbar spine and lumbosacral 
strain).  Consequently, those codes need not be discussed 
further.  However, a higher rating (60 percent) is 
potentially available under former Diagnostic Code 5293 
(pertaining to intervertebral disc syndrome).

The current 40 percent rating was granted under the old 
criteria for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Under that 
code, the maximum schedular rating of 60 percent is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

Applying the medical evidence to the above criteria, the 
veteran complains of moderately painful right-sided 
radiculopathy symptomatology, especially during prolonged 
standing, sudden twisting, rapid walking, and fast movements. 
Relief is obtained by sitting or lying down, and with 
swimming and whirlpool treatment. However, the veteran has 
denied muscle spasm, whether he is erect or prone, and there 
is no indication of any jerking activity. The veteran reports 
tingling in his back and right lower extremity, with flare-up 
pain at 7/10, which occur once or twice a month and could 
last up to 2-3 days. There is no evidence of tenderness on 
palpation, with only some moderate weakness in the right 
great toe. The evidence show musculature of the back is 
otherwise within normal limits. He has no noted problems with 
bladder or bowel control. There is indication he occasionally 
uses a back brace. None of the objective findings are 
indicative of a pronounced lumbar spine disability. The 
evidence indicates that the veteran experiences, at most, 
severe intervertebral disc syndrome with intermittent relief, 
whose constellation of symptomatology is consistent with the 
criteria for a 40 percent rating under the old criteria.

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four 
weeks; a 40 percent rating is warranted if the total duration 
is at least four weeks but less than six weeks; and a 60 
percent rating is warranted if the total duration is at least 
six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003). The revised schedule does not provide for an 
evaluation higher than 60 percent.  

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
veteran reports flare-ups once or twice a month that last up 
to 2-3 days. The pain is in the lower back and goes down the 
inside of the right thigh into the first 3 right toes. The 
pain is rated as a 7 on 1 -10 scale. The veteran has also 
reported that the pain occurs twice a month and lasts an 
hour, with pain up to 10/10. The veteran's symptoms are 
increased by activity and decreased with activity conducted 
at a slower pace. There is no evidence of incapacitating 
episodes having a total duration of at least 6 weeks in the 
past 12 months that would entitle him to a higher evaluation.

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine. With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the revised rating criteria 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine. The criteria 
for a 40 percent rating are unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  In this case, there is no medical 
evidence diagnosing ankylosis of the veteran's spine, and 
there are none of the above symptoms indicative of 
unfavorable ankylosis. Therefore, the criteria for a 100 or 
50 percent rating are not met.  

The evidence indicates that there is evidence of tingling 
sensation in the right great toe, however, the veteran is 
able to heel and toe walk, and there is no evidence of 
paralysis. There is also no objective diagnosis of a damage 
to the nerves, with nerve roots intact. The evidence also 
demonstrates the veteran does not have associated objective 
neurologic abnormalities such as bowel or bladder 
impairment.

As examination has shown the veteran's back to have forward 
flexion of 55 degrees with pain at the end range, extension 
of 20 degrees with pain at the end range, side bending of 25 
degrees to the right, and 20 degrees to the left, his 
combined range of motion is greater than 120 degrees. Thus 
the veteran would not be entitled to a greater combined 
rating than 40 percent under the General Rating Formula for 
Diseases and Injuries to the Spine. See C.F.R. 4.71a (2004).

As the provisions of the criteria governing functional loss 
due to pain or use during flare-ups have been considered 
under the Diagnostic Code, there is no evidence to warrant 
any additional disability based on the criteria.

The assignment of a rating in excess of 40 percent for the 
veteran's service-connected disc hernia at L4-5 with right-
sided radiculopathy is therefore not warranted. The evidence 
does not show that the veteran is entitled to a higher 
evaluation.

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). Although the veteran indicates 
in his statements that he believes his disability warrant a 
higher rating, he has not provided medical evidence 
demonstrating his manifestations warrant a higher rating 
under the schedular criteria. As the preponderance of the 
evidence is against his claim for increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected condition. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating that disability. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected disabilities are those contemplated by 
the regular schedular standards. It must be emphasized that 
the disability ratings are not job specific. They represent 
as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2004). 
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2004).











ORDER

Entitlement to a rating in excess of 40 percent for disc 
hernia at L4-5 with right-sided radiculopathy is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


